Citation Nr: 1756671	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart murmur.

2. Entitlement to service connection for B-cell lymphoma (a form of non-Hodgkin's lymphoma), to include as due to herbicide exposure.

3. Entitlement to service connection for prostatitis, claimed as a genitourinary condition.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for syncope, to include vertiginous migraines.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In October 2014, this matter was remanded for further development, to include providing the Veteran with a VA examination for his genitourinary condition, as well as to obtain an addendum medical opinion related to his claimed syncope and headaches.  The Board also directed the RO to seek outstanding treatment records, related to a potential heart disability, and to attempt to confirm the Veteran's alleged herbicide exposure.

The issues of entitlement to service connection for prostatitis, headaches, and syncope are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A current disability due to a heart murmur has not been demonstrated at any time proximate to or during the appeal period.

2. The Veteran did not serve in the Republic of the Vietnam during his active service, and exposure to herbicides during his active duty service is not otherwise shown.

3. B-cell lymphoma was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart murmur have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The criteria for service connection for B-cell lymphoma have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A. Heart Murmur

The Veteran's service treatment records do not reflect that the Veteran had a heart murmur or any disability related to the heart during service.  A January 2003 private treatment record noted an instance of mitral valve prolapse many years earlier.  The post service evidence, to include VA outpatient treatment reports, does not reflect that the Veteran currently suffers from this condition. 

During the December 2009 hearing, the Veteran testified that he had a ballooning mitral valve during the 1980's.

A June 2011 VA medical examination report noted that there was no objective evidence of mitral valve prolapse or a heart murmur.

Most recently, an October 2016 VA treatment record noted a reported history of undiagnosed heart murmurs during a physical therapy consultation.  However, there is no indication that a heart condition was diagnosed at that time, nor does such a notation confirm a diagnosis of heart murmurs, as it specifically refers to them as "undiagnosed."  

In short, the Veteran has demonstrated no evidence of a heart murmur or related disability at any time since or proximate to the time that he filed his claim for service connection for this disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection); See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

With regard to the lay assertions of record, the Board recognizes that a layperson is competent to provide evidence as to matters within his or her personal knowledge. See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, such report must be weighed against the medical and other evidence-in this case, the lack of any medical evidence of a heart murmur at any time since or proximate to the time that the Veteran filed his claim for service connection.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Furthermore, in this case, the Veteran has not reported any symptoms related to a heart murmur or heart disability throughout the appeal period.

Finally, to whatever extent any lay assertions are being advanced in an attempt to actually establish the presence of a heart murmur that is related to service, these attempts must fail. Such complex medical matters are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As neither the Veteran nor his representative are shown to have the appropriate medical training and expertise, neither is competent to render a probative statement as to the presence of a current disability due to a heart condition that may be related to service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

For the foregoing reasons, the Board concludes that the claim for service connection for a heart murmur must be denied. In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

	B. B-cell Lymphoma

The Veteran is seeking service connection for B-cell lymphoma.  Specifically, the Veteran claims that his lymphoma is due to exposure to herbicides.  He has asserted that he was exposed to planes and cargo, which he believed had previously been exposed to herbicides, while he was stationed at Patrick Air Force Base in Florida from approximately August 1970 to August 1974.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116 (f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.308 (a)(6)(ii). These diseases include non-Hodgkin's forms of lymphoma. 38 C.F.R. § 3.309 (e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).   In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).



The Veteran's military personnel and service records do not document any service in Vietnam. Moreover, the Veteran has never asserted that he served in Vietnam. Thus, he is not presumed to have been exposed to herbicides as a result of service in Vietnam. 38 U.S.C.A. § 1116 (f). 

Rather, as discussed above, he is claiming that he was exposed to herbicides while stationed at Patrick Air Force Base in Florida from 1970 to 1974.  Specifically, in his statements of record, he contended that he loaded and unloaded cargo from planes that were coming from Vietnam, which he believed had been exposed to herbicides.  The Veteran has not asserted that herbicides were used at Patrick Air Force Base or that he directly handled it while loading and unloading cargo.  See Informal Hearing Presentation dated July 2017.

Regardless of the above, there is no persuasive supporting evidence to show that the Veteran was exposed to any herbicides in this manner. In this regard, while the Veteran's service personnel records do show that he was stationed at Patrick Air Force Base from 1970 to 1974, they are silent with respect to any documentation of exposure to herbicides.  Additionally, the Department of Defense has not identified Patrick as a location where Agent Orange was used, test, stored, or transported.

Importantly, an April 2017 response from the United States Army Joint Service Records Research Center (JSRRC) stated that available historical information was researched and it does not document that any combat operations requiring herbicides took place at Patrick Air Force Base, nor were herbicides used for routine base maintenance activities.  Additionally, the JSRRC response noted that Patrick Air Force Base was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.

The Board is unaware of any official confirmation that veterans were exposed to herbicides at Patrick Air Force Base or that planes and cargo that had been exposed to herbicides were transported through that location.  It further appears neither the Veteran nor his representative have been able to obtain any official supporting evidence. The Board understands the Veteran's contentions, but there appears to be no actual evidence of herbicides at Patrick Air Force Base, much less evidence that the Veteran was actually exposed to herbicides while stationed there. While the Veteran's contentions have been carefully considered, these contentions are outweighed by the lack of evidence to support the claim. 

Therefore, even though the Veteran has been diagnosed with B-cell non-Hodgkin's lymphoma, which is an enumerated disability listed under 38 C.F.R. § 3.309 (e), there is no competent evidence of any herbicide exposure while in service. 38 U.S.C.A. § 1116 (f).  Thus, the Board finds that the presumptive regulations regarding exposure to herbicides are not applicable in this case. See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e). 

Service connection for B-cell lymphoma is also not warranted on a direct or presumptive basis.  The Veteran's service treatment records do not show any treatment for any disorders associated with B-cell lymphoma.  The Veteran has also not provided any lay evidence asserting that any other incidents or diseases in service caused his cancer except for exposure to herbicides.  Post-service treatment records showed that the Veteran was diagnosed with B-cell lymphoma approximately in January 2006, which was many years after his discharge from service in August 1974.  Therefore, as the Veteran did not manifest this disorder within one year of his service discharge in August 1974, he is not entitled to presumptive service connection for such a disease. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as will be discussed below, there is no evidence of continuity of symptomatology following the Veteran's service discharge. See Walker, supra.

Moreover, there is no competent evidence linking the Veteran's cancer directly to service.  Again, the Veteran has primarily asserted that his cancer disability is due to exposure to herbicides.  As discussed above, there is no competent evidence of exposure to herbicides in service.  Moreover, the Veteran is not competent to directly link his B-cell lymphoma to any other causative factor in service as medical expertise is required.  In this regard, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Nevertheless, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); see Jandreau, supra; see Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See Davidson, supra. 

However, in the instant case, there is simply no evidence, lay or medical, to support any findings of pertinent symptomatology. See Walker, supra. The Veteran has not asserted a continuity of symptomatology since service.  Moreover, again, the medical evidence shows that he was not diagnosed with cancer until many years after separation from service. 

In sum, the Board must conclude that with no evidence of cancer during service or for many years after discharge from service, and no competent evidence of record suggesting a link between the Veteran's current disease and his active duty service, there is no basis for awarding service connection for B-cell lymphoma either on a direct basis or under the one-year presumption. 

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for B-cell lymphoma.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b).



ORDER

1. Entitlement to service connection for a heart murmur is denied.

2. Entitlement to service connection for B-cell lymphoma (a form of non-Hodgkin's lymphoma), to include as due to herbicide exposure, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board's October 2014 remand instructed the RO to schedule a VA examination to determine the nature of the Veteran's prostatitis.  The RO afforded him an examination in September 2016, at which time the examiner opined that the claimed prostatitis clearly and unmistakably existed prior to service.  The examiner further concluded that there was no objective medical evidence or documentation of aggravation beyond its natural progression by military service.  However, it does not appear that the VA examiner applied the correct standard in providing the requested opinion.  The standard is whether there is clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression.  As the opinion lacked a discussion of the evidence in light of the applicable standard, an additional medical opinion is necessary.  Additionally, the VA examiner relied solely on a lack of documentation of symptomatology in providing a rationale for her conclusion related to the preexisting prostatitis.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board also notes that although the examiner identified all present genitourinary disorders, she failed to opine as to whether there was clear and unmistakable evidence that each disorder preexisted service, as directed.  In light of the above deficiencies, the Board finds that a remand is appropriate in order to obtain a further medical opinion regarding the nature of the Veteran's prostatitis.

Additionally, the prior Board remand sought an opinion regarding the nature of the Veteran's headaches.  A VA medical opinion was obtained in November 2016, in which the examiner concluded that the pre-service headaches did clearly and unmistakably exist prior to service, but that it was less likely than not that the headaches were aggravated by service based on a lack of medical knowledge.  Again, it does not appear that the VA examiner applied the correct standard in providing the requested opinion.  The standard is whether there is clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression.  As the opinion lacked a discussion of the evidence in light of the applicable standard, an additional medical opinion is necessary.  Furthermore, the examiner failed to provide a rationale in support of her conclusion that no medical knowledge exists to determine the natural progression of headaches in an individual.  In light of the above deficiencies, the Board finds a remand is appropriate in order to obtain a further medical opinion regarding the nature of the Veteran's headaches.

Finally, regarding the claim for service connection for vertigo, the Board previously requested an opinion related to the Veteran's vertiginous migraines.  The RO obtained an addendum opinion in November 2016.   However, it appears that the examiner relied on an inaccurate factual basis in rendering her opinion.  She concluded that it was less likely than not that the vertiginous migraines clearly and unmistakably existed prior to service, based upon a lack of documentation of such a diagnosis related to syncope in the pre-service treatment records.  However, the August 1970 enlistment examination noted an episode of syncope prior to service, which was confirmed by a June 1970 private medical letter.  As the VA examiner's opinion is based on an inaccurate factual basis, an addendum opinion is necessary prior to adjudication of the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As the instructions of the October 2014 remand were not complied with, the matter must be remanded for development and adjudicatory action. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through October 3, 2016 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from October 3, 2016 to the present.  
      
2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. After completing the above development, arrange to obtain an addendum opinion from the VA examiner who provided the September 2016 opinion, or, if such examiner is unavailable, from another appropriate VA medical professional, to address the nature of the Veteran's genitourinary condition. 

The opinion provider should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand. If a new examination is deemed necessary in order to render the opinions requested, the RO/AMC should schedule the Veteran for such examination.



The opinion provider should then opine as to the following:

(a) Identify all genitourinary disorders found to be present.  For each diagnosed genitourinary disorder, to include prostatitis, the examiner should opine as to whether there is clear and unmistakable evidence that each disorder preexisted service.

i) If there is clear and unmistakable evidence that a current disorder preexisted service, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during service? 

ii) If there is not clear and unmistakable evidence that the current disorder preexisted service, is it at least as likely as not (a probability of at least 50 percent or more) that this disorder was incurred during active duty service or is the result of such service?

The opinion provider should consider and comment on the Veteran's lay statements regarding the continuity of his symptoms, as well as all other medical and lay evidence in the claims file.

Any opinion expressed should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Arrange to obtain an addendum opinion from the VA examiner who provided the November 2016 opinion, or, if such examiner is unavailable, from another appropriate VA medical professional, to address the nature of the Veteran's headaches. 

The opinion provider should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand. If a new examination is deemed necessary in order to render the opinions requested, the RO/AMC should schedule the Veteran for such examination.

The opinion provider should then opine as to the following:

(a) Identify all headache disabilities found to be present.  For each diagnosed disability the examiner should opine as to whether there is clear and unmistakable evidence that each disability preexisted service.

i) If there is clear and unmistakable evidence that a current headache disability preexisted service, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disability was not aggravated beyond its natural progression during the Veteran's period of active duty? 

ii) If there is not clear and unmistakable evidence that the current disorder preexisted this period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that this disability was incurred during active duty service or is the result of such service?

The opinion provider should consider and comment on the Veteran's lay statements and post-service treatment records related to the continuity of his headache symptomatology, as well as all other medical and lay evidence in the claims file.

Any opinion expressed should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5. Arrange to obtain an addendum opinion from the VA examiner who provided the November 2016 opinion, or, if such examiner is unavailable, from another appropriate VA medical professional, to address the nature of the Veteran's vertigo, to include vertiginous migraines. 

The opinion provider should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand. If a new examination is deemed necessary in order to render the opinions requested, the RO/AMC should schedule the Veteran for such examination.

The opinion provider should then opine as to the following:

(a) Identify all disabilities related to vertigo found to be present.  For each diagnosed disability, to include vertiginous migraines, the examiner should opine as to whether there is clear and unmistakable evidence that each disability preexisted service.

i) If there is clear and unmistakable evidence that a current headache preexisted service, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disability was not aggravated beyond its natural progression during the Veteran's active duty service? 

ii) If there is not clear and unmistakable evidence that the current disorder preexisted service, is it at least as likely as not (a probability of at least 50 percent or more) that this disability was incurred during active duty service or is the result of such service?

The opinion provider should consider and comment on the Veteran's lay statements and post-service treatment records related to the continuity of his syncope symptomatology, as well as all other medical and lay evidence in the claims file.  The examiner should specifically consider and comment on the pre-service documentation of an episode of syncope.

Any opinion expressed should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6. After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC) with consideration of all evidence associated with the claims file since the claim was last adjudicated. The Veteran and his representative should be afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


